         Case 1:19-cv-00234-PAE Document 165 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OPEN SOCIETY JUSTICE INITIATIVE,

                                       Plaintiffs,

                        v.

 CENTRAL INTELLIGENCE AGENCY,

                                       Defendants.
                                                                       19 Civ. 00234 (PAE)

                                                                              ORDER



PAUL A. ENGELMAYER, District Judge:

       The Court will hold oral argument in this case on Thursday, October 15, 2020, at 3:30

p.m., on the parties’ pending cross-motions for summary judgment. This argument will be held

telephonically. The parties should call into the Court’s dedicated conference line at (888) 363-

4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed

to review the Court’s Emergency Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 18, 2020
       New York, New York
